United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1902
                                    ___________

Norman Banks,                      *
                                   *
          Appellant,               *
                                   * Appeal from the United States
      v.                           * District Court for the
                                   * Eastern District of Missouri.
Ameren UE; Armstrong Teasdale Law *
Firm,                              * [UNPUBLISHED]
                                   *
          Appellees.               *
                              ___________

                              Submitted: November 10, 2011
                                  Filed: November 17, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Norman Banks appeals the district court’s1 dismissal of his action seeking relief
from final judgments based on alleged fraud on the court. Appellees have moved for
sanctions against Banks. We conclude dismissal was proper for the reasons the
district court stated. See Superior Seafoods, Inc. v. Tyson Foods, Inc., 620 F.3d 873,
878-79 (8th Cir. 2010). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
We deny appellees’ motion for sanctions.

                        ______________________________


      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.